Exhibit 23.3 Consent of Independent Registered Public Accounting Firm To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 dated July 17, 2014 of Biostar Pharmaceuticals, Inc. of our report dated April 14, 2016 relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K of Biostar Pharmaceuticals, Inc. for the years ended December 31, 2015 and 2014. /s/Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong April 14, 2016
